Opinion by
Judge Lindsay:
•We are of opinion that the alteration of the note from the sum for which it was originally drawn, was a material one, and as it was made without the knowledge or consent of these appellants, it had the effect of releasing them from liability. Their plea of non est factum should have been sustained. It does not matter that the alteration' of the note made its amount less than it was 'originally drawn for. It certainly changed the character of the obligation, and the law will not imply authority upon the part of the principal in the note and the payee to' make such change, even though its effect might possibly be to the interest of the sureties. The refusal of the circuit court to give the first instruction asked for by appellants was error.
/. T. Hazelrigg, Hazelrigg, for appellant.

Cooper, for appellee.

The second instruction should also have been given. There is no evidence showing that appellants resided in Morgan county during the time the running of the statute of' limitations was suspended in that county.
Judgment reversed and cause remanded for further proceedings consistent herewith.